Citation Nr: 0014083	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 decision by 
the RO.

This case was previously before the Board in August 1998, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in February 2000.


REMAND

By its August 1998 remand, the Board requested that the 
veteran be scheduled for orthopedic and neurologic 
examinations for purposes of assessing the severity of his 
service-connected low back disorder.  The Board pointed out 
that the veteran had complained that his low back pain became 
worse on forward bending and with certain types of walking, 
sitting, and standing.  In light of those allegations, the 
Board asked that the examining physicians discuss the 
veteran's disability, not only in terms of current clinical 
manifestations, but also in terms of whether the veteran 
exhibited weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when he used his back 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
Board further asked that the examiners portray the additional 
disability occasioned by those factors in terms of additional 
loss in range of motion (i.e., in addition to any actual loss 
in range of motion noted upon clinical evaluation).

Unfortunately, the requested development has not been 
completed.  The record shows that the veteran was examined in 
January 1999, following the Board's remand.  The report of 
those examinations, however, while providing an excellent 
summary of the veteran's current complaints and clinical 
manifestations, do not contain an analysis relating to his 
allegations of pain on repeated use or periodic flare-ups of 
discomfort as contemplated by DeLuca.  The orthopedic 
examiner stopped short of providing this information.  
Instead, he merely stated that he was unable to comment on 
the patient's disability except at the time of the 
examination without speculation.  The implication is that he 
could provide the information, albeit with speculation, but 
would not.

As neither the report of the January 1999 examination, nor 
any of the other evidence of record, contains an analysis of 
the functional loss experienced by the veteran on prolonged 
use, or during exacerbations, as set out in DeLuca, the Board 
is unable to rate his low back disorder in a manner which 
fully contemplates his reported functional loss.  Although 
the Board understands that it may be difficult for an 
examiner to ascertain with precision the degree of disability 
occasioned by factors such as pain or fatigue on prolonged 
use, DeLuca requires that the examiner make some attempt to 
assess that degree of functional loss, and to express such 
disability in terms of additional loss in range of motion.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran should be scheduled for 
orthopedic and neurologic examinations 
for purposes of assessing the current 
severity of his service-connected low 
back disorder.  The examinations should 
be conducted by examiners other than 
those who examined the veteran in 
January 1999.  The new examiner(s) 
should review the claims folder and a 
copy of this remand before examining the 
veteran.  The examiner(s) should 
indicate whether the veteran has muscle 
spasms on extreme forward bending; 
whether there is any listing of the 
spine, a positive Goldthwait's sign, or 
evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  The examiner(s) should also 
indicate the frequency with which the 
veteran experiences attacks attributable 
to intervertebral disc syndrome of the 
low back, and should note whether the 
condition is manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s).  Finally, the examiner(s) 
should conduct range of motion studies 
on the low back.  The examiner(s) should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the 
examiner(s) should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner(s) should render an opinion, 
based upon best medical judgment (which 
will necessarily involve some degree of 
estimation), as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner(s) 
should indicate whether the overall 
disability picture, in terms of limited 
motion, and including weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
is best equated with (1) slight, (2) 
moderate, or (3) severe limitation of 
motion in the lumbar spine, and (1) 
mild, (2) moderate, (3) severe, or (4) 
pronounced intervertebral disc syndrome.  
A complete rationale for all opinions 
should be provided.

	2.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim for an increased rating.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


